Informal or Non-Responsive Amendment after Examiner Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on April 20, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): while the aforementioned reply states that applicant “designates claims 1-8 as reading on the elected species and subspecies”, the aforementioned reply fails to clearly identify for the record which claims are readable on the elected first species/embodiment of Figures 9A and 9B and which claims are readable on the elected first subspecies/embodiment of Figures 1A and 1B as required. 
In particular, it is first of all not clear, for example, whether all of claims 1 through 8 are (as a whole) readable on each of the elected first species and the elected first subspecies or whether some of claims 1 through 8 are readable on the elected first species while others of claims 1 through 8 are readable on the elected first subspecies such that collectively all of claims 1 through 8 are readable on the combination of the elected first species and of the first subspecies. Second of all, it is not clear whether or not applicant has considered any claims out of claims 9 through 20 with regard to whether any of these are or are not readable on the elected first species and on the elected first subspecies. 
For at least future potential rejoinder purposes, it is important that the claims readable on the elected species and on the elected subspecies respectively be clearly identified as required. See section 5 spanning pages 5 through 7 of the Requirement for Restriction/Election mailed on March 24, 2022. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763